Citation Nr: 1219242	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  08-21 556	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from March 1968 to March 1970, after which he had over 30 years of additional service in a reserve component, including in the Alabama Army National Guard.  He had additional active duty service from March 2003 to May 2004, which was performed under Title 10 orders.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

Additional evidence was associated with the claims file subsequent to the RO's most recent consideration of the claims in June 2008.  This evidence includes additional service personnel records (SPRs) and statements from fellow servicemen.  Because, however, the Board finds that there is sufficient evidence of record to grant the claims for PTSD and tinnitus, in full, the Board does not have to instead remand these claims to the RO, as the Agency of Original Jurisdiction (AOJ), for initial consideration of this additional evidence in a supplemental statement of the case (SSOC).  See 38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2011).  That is to say, the Veteran is not prejudiced by the Board, rather than the RO, considering this additional evidence in the first instance.

This additionally submitted evidence is not pertinent to the remaining claim for an initial compensable rating for the bilateral hearing loss.  Nevertheless, this claim requires further development and consideration before being decided on appeal, so the Board instead is remanding this claim to the RO via the Appeals Management Center (AMC).



FINDINGS OF FACT

1.  The Veteran was awarded the Combat Action Badge for actively engaging or being engaged by the enemy in combat in Iraq, so this is prima facie evidence of his participation in combat during his second period of active duty service.

2.  As a result of his combat service, he developed PTSD as diagnosed by an October 2006 VA compensation examiner and as confirmed by other VA mental health care professionals.

3.  He also has dysthymia as a consequence of his PTSD.

4.  As well, he has tinnitus that incepted during his second period of active duty service.


CONCLUSIONS OF LAW

1.  The Veteran has PTSD due to his military service, and his dysthymia is proximately due to, the result of, or aggravated by his PTSD, so secondarily related.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).

2.  His tinnitus is also due to his military service.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Usually, before addressing the underlying merits of a claim, the Board is required to ensure that VA's duties to notify and assist obligations have been satisfied under the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Although additional development is necessary for the bilateral hearing loss claim, further VCAA discussion is unnecessary here for the PTSD and tinnitus claims because the Board is fully granting these claims.  That is to say, even if, for the sake of argument, these preliminary obligations have not been met for these two claims, this still ultimately would be inconsequential and, therefore, amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that VCAA notice and assistance errors are not presumptively prejudicial; instead, this determination is made on a case-by-case basis, so depends on the facts of the particular case.  And as the pleading party, the Veteran, not VA, has this burden of proof of demonstrating there is such an error, but also that it is unduly prejudicial, meaning outcome determinative of his claim).

II.  Analysis

Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Stated somewhat differently, service connection requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a causal relationship, nexus or linkage between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Establishing entitlement to service connection for PTSD, specifically, requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) requires the diagnosis to conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

With respect to the stressor element, the general rule is that there must be credible evidence supporting the Veteran's assertion that the stressful event occurred.  A medical opinion diagnosing PTSD generally does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That is, this requirement usually cannot be established by after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  Exceptions to this general rule are when the claimed stressors occurred during combat (38 C.F.R. § 3.304(f)(2)), as a result of "fear of hostile military or terrorist activity" (new subpart (f)(3)), while being detained as a prisoner of war (POW) (subpart (f)(4)), and when due to personal or sexual assault (subpart (f)(5)).


PTSD

The Veteran contends that he has PTSD as a result of his military service and especially on account of several particularly traumatic events ("stressors").  His initial period of active duty service was from March 1968 to March 1970, so during the Vietnam War, but he believes his PTSD is the result instead of his second period of active duty service, which was much more recently from March 2003 to May 2004.  That was when he served in Iraq where, he asserts, he was assigned to an engineer unit that was attached to the 101st Airborne Division.  And in performing his duties, he states that he was involved in many stressful situations and combat-like missions where he was regularly in harm's way.  He also states that he in fact engaged in combat in Iraq and that, because of traumatic events associated with that combat service, he now has PTSD.

The medical evidence in the file shows that the first essential element of a successful claim has been met - that being proof he has the required DSM-IV diagnosis of PTSD.  Although there was some uncertainty or confusion as to the correct diagnosis for his mental illness when he was seen after service at the VA Medical Center (VAMC) in Tuscaloosa, Alabama, a diagnosis of PTSD eventually was made in October 2005.  And according to the holding in Cohen v. Brown, 10 Vet. App. 128 (1997), this diagnosis is presumably in accordance with the DSM-IV criteria, both in terms of the adequacy and sufficiency of the stressors claimed.  Moreover, the PTSD was related to service in a combat zone according to that evaluating VA psychiatrist.  38 U.S.C.A. § 1154(b), and the implementing VA regulation 38 C.F.R. § 3.304(d) and (f), require that a Veteran have actually participated in combat with the enemy - meaning participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and do not apply if he only served in a general "combat area" or "combat zone" but did not himself engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  But after this appeal was certified to the Board, the Veteran submitted SPRs that, importantly, included an Order from his Alabama Army National Guard unit confirming he had been awarded the Combat Action Badge for actively engaging or being engaged by the enemy in Iraq.  

This award, along with two statements from fellow service members also received at that time, is prima facie evidence of his participation in combat during his second period of active duty service.

In October 2006, a VA compensation examination was conducted in connection with this claim and the VA examiner confirmed this diagnosis of PTSD on Axis I.  The examiner also explained how the DSM-IV criteria for this diagnosis were met.

Therefore, the determinative issue is whether the Veteran's PTSD is the result of his military service, including whether there is an established in-service stressor to relate or attribute this disorder to his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  And there is indeed such evidence in this instance.

As mentioned, the October 2005 VA psychiatrist linked the Veteran's PTSD to his service in a combat zone.  The October 2006 VA examiner similarly related the Veteran's PTSD to his stated stressors involving stressful missions in Iraq, including combat service.  So the Board need not apply the benefit-of-the-doubt doctrine as all three elements of the Veteran's service connection claim for PTSD are established by the evidence of record.  His claim is therefore substantiated and service connection is warranted for PTSD.

There is just one final point also worth mentioning.  The October 2006 VA examiner indicated the Veteran also has dysthymia with symptoms closely interrelated with his PTSD.  The examiner added that it was more likely than not that the symptoms of the dysthymia are the result of the PTSD.  See, e.g., Mittleider v. West, 11 Vet. App. 181, 182 (1998) (indicating in this circumstance all symptoms must be considered as associated with service-connected disability).  


In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Clemons Court found that, where a Veteran's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Hence, the dysthymia also is service connected as secondarily related to the Veteran's military service by way of his service-connected PTSD.  See 38 C.F.R. § 3.310(a) and (b) (permitting service connection on this secondary basis for disability that his proximately due to, the result of, or aggravated by a service-connected disability).  See also Allen v Brown, 7 Vet. App., 439, 448 (1995).  See, too, Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999) (all indicating that supporting medical nexus evidence usually is needed to associate a claimed condition with a service-connected disability).  Therefore, the service-connected disability granted herein is best described as PTSD with dysthymia.

Tinnitus

It is initially worth pointing out that the Veteran's bilateral hearing loss already has been determined to be a service-connected disability, so related to or the result of his military service.

He also contends service connection is warranted for ringing in his ears, or tinnitus, which he believes, like his hearing loss, was caused by repeated exposure to loud noise during his second period of active duty service.  During that service in Iraq, he states that he was regularly exposed to gun fire during combat and other stressful missions.  On one occasion, he recalls a very loud weapon discharging in close proximity to his right ear when riding in a Hummer.

As already alluded to, tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  It therefore is, by its very nature, inherently subjective so readily capable of even lay experience or observation - including insofar as its date of inception or onset.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

The Board already discussed the Veteran's participation in combat when granting his claim for PTSD, so there is no need to go through the particulars again.  Suffice to say that exposure to loud noise is consistent with the circumstances, conditions, and hardships of his combat service, and is therefore established by his seemingly credible lay statements - especially, again, since the basis for granting service connection for his bilateral hearing loss was that he had experienced the type of noise exposure claimed in service, particularly in combat.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  See, too, Washington v. Nicholson, 19 Vet. App. 363 (2005) (indicating a Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent).  In fact, the combat provisions allow for a finding that his tinnitus incepted during his second period of active duty service as there is no suggestion of tinnitus prior to that time and because the Board does not have any reason to question the veracity of his claim that this condition dates back to that service.

The medical evidence, in any case, tends to support the lay evidence lending to its credibility.  The Veteran was seen for a post-deployment assessment in March 2004, at which time he reported having had ringing in his ears.  Also, in April 2004, he was seen by a private audiologist, but mind you, that was still during his second period of active duty service.  And although the report on one hand seems to indicate a negative report of tinnitus, it also notes bilateral tinnitus for about one year, which is essentially a diagnosis during service of this claimed disability.


The post-service evidence also shows a diagnosis of tinnitus, including in the report of the October 2006 VA compensation examination.  There is no medical evidence suggesting the Veteran's tinnitus is not related to his military service, and the October 2006 VA examiner did not provide any opinion on the etiology of this condition, so did not comment for or against this claim.  But one is not needed here because the evidence already tends to show that tinnitus first manifested during the Veteran's military service at about the same time he was exposed to loud noise in Iraq, and he has continued to experience the effects of this condition during the several years since.  Therefore, service connection is also warranted for his tinnitus.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).


ORDER

The claim for service connection for PTSD with dysthymia is granted.

The claim for service connection for tinnitus also is granted.


REMAND

As for the remaining claim for a compensable rating for the bilateral hearing loss, the records concerning the Veteran's Army National Guard service show he had hearing loss as early as 1989 and had a regular H-3 profile for defective hearing for many years.  He nevertheless since has been granted service connection for bilateral hearing loss primarily as a result of his second period of active duty service from March 2003 to May 2004.  The disability, at least initially, has been evaluated as 0-percent disabling (i.e., noncompensable) effective from July 28, 2005.  His appeal is for a higher initial rating for this disability, so the Board must consider whether there have been times since the effective date of his award when this disability has been more severe than at others and, if there have been, the Board must "stage" the rating.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Another VA compensation examination is needed to reassess the severity of this disability, however, especially since the Veteran's last evaluation for compensation purposes was in October 2006, so some 51/2 years ago, and because of a suggestion this disability since has worsened.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the U.S. Court of Appeals for Veterans Claims (Court/CAVC) determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating) and Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).

After that VA compensation examination, the Veteran saw a private audiologist who administered audiometric testing in February 2007.  The puretone threshold results appear to be less severe than those noted during the VA examination, but the speech recognition scores appear to be worse, thus, at least in this other respect suggesting an increase in severity of the hearing loss since the last VA examination.  However, these speech recognition scores from the private audiogram were derived from a W-22 word list rather than the required Maryland CNC word list.  See 38 C.F.R. §§ 3.385, 4.85(a), Diagnostic Code 6100.  As a result, the data obtained from that private audiogram is inadequate for rating purposes.  Cf. Savage v. Shinseki, 24 Vet. App. 259 (2010) (when a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained," VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.).  Another VA audiological examination therefore will be useful in ascertaining the current level of disability on account of this bilateral hearing loss.

This upcoming examination is especially needed to determine the functional effects of this disability, both in terms of occupational functioning and day-to-day activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  See also Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); and 38 C.F.R. § 4.10.

Further, in light of this remand, updated treatment records should be obtained from the Tuscaloosa VAMC.  The most recent records from this facility are dated only through April 2008, and it appears the Veteran continues to be evaluated and treated there for his hearing loss.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this additional evidence because it is generated within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).

Accordingly, this remaining claim is REMANDED for the following additional development and consideration:

1.  Request treatment records dated since April 2008 from the Tuscaloosa VAMC.  Since these records are in the possession of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  The Veteran also must be appropriately notified if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).


2.  Upon receipt of all additional records, schedule a VA compensation examination to reassess the severity of the Veteran's bilateral hearing loss.  The examination should include all diagnostic testing or evaluation needed to address the relevant rating criteria, including determining the effect, if any, this disability has on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  See also Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007) and 38 C.F.R. § 4.10.

And to this end, the claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other history.

The examiner must discuss the rationale for all opinions expressed, whether favorable or unfavorable, based on the results of the examination and information obtained from review of the record.

3.  Then readjudicate this remaining claim for a higher (compensable) initial rating for the bilateral hearing loss in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

By this remand, the Board intimates no opinion as to any final outcome warranted for this claim.  No action is required of the Veteran until he is notified by VA.  He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


